GIBSON, District Judge.
The United States, by its collector of internal revenue, has caused to be certified for review by this court an order made by the referee in bankruptcy for Westmoreland county. The facts, as well as the legal principles applicable thereto, are correctly set forth in the opinion of the learned referee, which we hereby' adopt as our own opinion in the matter.
• It is hereby ordered and decreed that the exceptions of the United States government to the findings of the said referee and the order of distribution of said funds be and the same, are hereby overruled, and the trustee is hereby directed to make distribution of the funds in his hands pursuant to the decree of the said referee.